IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON ^
                                                              <=D                                 1~* r—
                                                                                4-J               -'--" !iw

                                                                                35*               -•- "~-'
SEATTLE SHRIMP & SEAFOOD                        No. 68428-1-1                    .
                                                                                                  '': O
                                                                                 CT>              CO-.;
COMPANY, INC., a Washington
corporation,                                    DIVISION ONE                         UO            -"^ '";_""
                                                                                                   P' ~t J
                                                                                     ,^            < ^ !"m



                       Appellant,                                                    •—
                                                                                                    —
                                                                                                    • : C'j
                                                                                                           !


                                                                                          •   •     ._-•       --••

                                                                                                    Lr"i -
                                                                                      O
                 v.                                                                   c




ROBERT E. STILNOVICH AND                        UNPUBLISHED OPINION
DEBBIE NYGREN, a marital
community,

                       Respondents,

STILNO, INC., a Washington
corporation d/b/a Samish Island
Seafood,

                       Defendant.               FILED: August 19, 2013

      Schindler, J. — Seattle Shrimp & Seafood Co. Inc. appeals summary judgment

dismissal of its claim against Robert Stilnovich and his spouse for payment of $150,000

based on a personal guarantee to Fox Business Systems. We affirm.

                                        FACTS

      Robert Stilnovich is the owner, sole shareholder, and president of Stilno Inc.

doing business as Samish Island Seafood (Samish). Samish purchases seafood from

suppliers to sell to its customers. Seattle Shrimp & Seafood Co. Inc. (SSSC) is a
No. 68428-1-1/2



seafood supplier that sells its products to companies throughout the United States.

         In 2007, SSSC employee Danny Whitted contacted Stilnovich about purchasing

shrimp from SSSC to sell to one of Samish's biggest customers, FoodMaxx. On March

21, 2007, SSSC agreed to extend credit to Samish to facilitate purchasing large

quantities of shrimp.

         Thereafter, SSSC and Samish would agree every six months on the total amount

and price of the shrimp SSSC would sell to Samish. Samish would then "draw against

that total poundage over the term of the period and SSSC would bill [Samish] for each

individual draw using the quoted, fixed unit prices."

         On July 1, 2008, Whitted sent Stilnovich an e-mail containing a "Master Sales

Agreement" with the shrimp prices SSSC would charge Samish for the six-month period

beginning August 1, 2008.

         On July 31, SSSC faxed a one-page "Business Credit Application" and

"Individual Personal Guarantee" for "Fox Business Systems" located at "531 Fort Riley

Blvd., Manhattan, KS 66502" to Samish. Neither the Business Credit Application nor

the Individual Personal Guarantee mention SSSC.

         Stilnovich called Whitted about the Business Credit Application and personal

guarantee. Whitted told Stilnovich that the credit application and guarantee were

needed for Euler, the company that insured SSSC, "so they could extend the credit

line."
No. 68428-1-1/3


          Stilnovich filled out and returned the Fox Business Systems Business Credit

Application and Individual Personal Guarantee. The Individual Personal Guarantee

states:


          I, (name) Robert E. Stilnovich residing at (address) 9746 Samish Is. Road
          for and in consideration of your extending credit at my request to
          (company) Samish Island Seafood (hereinafter referred to as the
          "Company"), of which I am (title) President, hereby personally guarantee
          to you the payment at Fox Business Systems in the state of Kansas any
          obligation of the Company and I hereby agree to bind myself to pay you
          on demand any sum which may become due to you by the Company
          whenever the Company shall fail to pay the same. It is understood that
          this guarantee shall be a continuing and irrevocable guarantee and
          indemnity for such indebtedness of the Company. I do hereby waive
          notice default, nonpayment and notice hereof and consent to any
          modification of renewal of credit agreement hereby guarantee.[1]
The personal guarantee is dated July 31, 2008 and signed "Robert E. Stilnovich Title

Pres." Below Stilnovich's signature is an initialed, handwritten note: "150,000 credit

app. to FoodMax & Cash&Carry accounts only."

          Two years later, SSSC entered into another agreement to continue extending

credit with Samish. The September 21, 2010 letter agreement is signed by both SSSC

and Stilnovich. The letter agreement states, in pertinent part:

          Seattle Shrimp and Seafood Company (SSSC) will continue to extend
          credit to Samish Island Seafood (Samish) and Bob Stilnovich to support
          Samish's sale of Ocean Gift brand shrimp to FoodMaxx through Jan 31,
          2011 under the following conditions:
                  •    All SSSC invoices to Samish must be paid within terms and
                        payment is to arrive at SSSC payment site no later than 42
                        days from invoice date.
                 •      Bob Stilnovich will have in place ... a Key Man Life
                        Insurance policy . . . with SSSC ... as the sole beneficiary.

          This letter agreement is to supplement prior arrangements between SSSC
          and Samish. All other terms remain unchanged.



          1(Emphasis added.)
No. 68428-1-1/4


      In November and December 2010, Samish purchased shrimp from SSSC totaling

$270,950. On January 25, 2011, SSSC filed a complaint for breach of contract against

Samish and against Stilnovich, his spouse, and their marital community. SSSC alleged

that in March 2007, it agreed to extend credit to Samish for seafood purchases and "[i]n

conjunction therewith, the Defendant Robert E. Stilnovich personally guaranteed the

repayment of all amounts owed by [Samish] to SSSC." SSSC alleged Samish and

Stilnovich and his spouse "currently owe SSSC, jointly and severally, $270,950.00 plus

interest, attorneys' fees and other recoverable costs."

      SSSC filed a motion for summary judgment. SSSC asserted there was no

material issue of fact that Samish owed SSSC $270,950, and that Stilnovich and his

spouse were personally liable for $150,000 of the amount owed based on the personal

guarantee he signed for Fox Business Systems.

       Stilnovich filed a response and cross motion to dismiss the personal liability claim

of $150,000 against him and his spouse. Samish argued there were material issues of

fact as to the agreement with SSSC and the amount owed. Stilnovich denied signing a

personal guarantee for the debts of Samish and pointed out that the guarantee he

signed on July 31, 2008 does not mention SSSC.

      The court granted the motion for summary judgment against Samish, and

entered judgment against Samish for $319,487.23. The court allowed the parties to

conduct additional discovery and submit supplemental briefing regarding the personal

guarantee. SSSC deposed Whitted and Stilnovich. In supplemental briefing, SSSC

admitted the personal guarantee was to a "third party not involved in the transaction"

and that "the mistake was certainly solely created by the improper choice of form by
No. 68428-1-1/5


SSSC." Nonetheless, SSSC argued that because Fox Business Systems was not a

party of the agreement, "the mistake does not relieve Stilnovich of liability" and "[a]s a

matter of law, the Court should reform the contract to reflect that the guarantee flows to

SSSC." The court granted the cross motion and dismissed Stilnovich and his spouse.

SSSC appeals.

                                               ANALYSIS


        SSSC contends the court erred in dismissing the lawsuit against Stilnovich and

his spouse. SSSC claims Stilnovich and his spouse are liable for $150,000 of the

amount owed based on the personal guarantee Stilnovich entered into with Fox

Business Systems. SSSC asserts the record establishes an objective mutual intent that

Stilnovich would sign a personal guarantee to pay $150,000 for amounts owed to

SSSC.2 SSSC concedes the guarantee names only Fox Business Systems and does

not mention SSSC, but argues that the reference to Fox Business Systems is a

scrivener's error subject to reformation.

        We review summary judgment de novo and engage in the same inquiry as the

trial court. Kruse v. Hemp. 121 Wn.2d 715, 722, 853 P.2d 1373 (1993).3 Summary
judgment is appropriate only when "there is no genuine issue as to any material fact and

... the moving party is entitled to a judgment as a matter of law." CR 56(c); Hansen v.

        2For the first time on appeal, SSSC argues that in the alternative, genuine issues of material fact
preclude summary judgment. SSSC briefly mentions this argument in the conclusion of its opening brief,
and first makes the argument in its reply. But SSSC did not make this argument below, instead arguing
that there were no genuine issues of material fact and that SSSC was entitled to judgment as a matterof
law. "On review of an order granting or denying a motion for summary judgment the appellate court will
consider only evidence and issues called to the attention of the trial court." RAP 9.12. "An argument
neither pleaded nor argued to the trial court cannot be raised for the first time on appeal." Sourakli v.
Kyriakos. Inc., 144 Wn. App. 501, 509, 182 P.3d 985 (2008^ (citing Sneed v. Barna. 80 Wn. App. 843,
847, 912 P.2d 1035 (1996)). We do not address this argument.
        3 Because the court considered matters outside the pleadings, we treat Stilnovich's cross motion
to dismiss as a motion for summary judgment. Sea-Pac Co. v. United Food &Commercial Workers
Local Union 44. 103 Wn.2d 800, 802, 699 P.2d 217 (1985).
No. 68428-1-1/6


Friend. 118 Wn.2d 476, 485, 824 P.2d 483 (1992). We consider the facts and all

reasonable inferences in the light most favorable to the nonmoving party. Right-Price

Recreation. L.L.C. v. Connells Prairie Cmtv. Council. 146 Wn.2d 370, 381, 46 P.3d 789

(2002). If in viewing all of the evidence reasonable minds could only reach one

conclusion, summary judgment is appropriate. Hansen, 118 Wn.2d at 485.

      A guarantee promises a creditor that the guarantor will perform in the event of

nonperformance by the debtor. B & D Leasing Co. v. Ager, 50 Wn. App. 299, 306, 748

P.2d 652 (1988). But "[a] guarantor is not to be held liable beyond the express terms of

his or her engagement. If there is a question of meaning, the guaranty is construed

against the party who drew it up or against the party benefited." Matsushita Elec. Corp.

of Am. v. Salopek. 57 Wn. App. 242, 246-47, 787 P.2d 963 (1990).

       Interpretation and construction of a guarantee is governed by the same rules that

apply to contracts. Bellevue Sguare Managers v. Granberg. 2 Wn. App. 760, 766, 469

P.2d 969 (1970); see also Wilson Court Ltd. P'ship v. Tonv Maroni's. Inc., 134 Wn.2d

692, 699, 952 P.2d 590 (1998) (rules of contract formation apply to guarantees).

Interpretation of a contract is a question of law. Tanner Elec. Coop, v. Puget Sound

Power & Light. 128 Wn.2d 656, 674, 911 P.2d 1301 (1996).

       Washington follows the objective manifestation of contracts theory, and our

primary goal in interpreting a contract is to ascertain the parties' intent. Hearst

Commc'ns. Inc. v. Seattle Times Co.. 154 Wn.2d 493, 503, 115 P.3d 262 (2005). We

determine intent by focusing on the objective manifestation of the parties in the written

contract rather than the unexpressed subjective intent of either party. Hearst, 154

Wn.2d at 503. "We do not interpret what was intended to be written but what was
No. 68428-1-1/7


written." Hearst. 154 Wn.2d at 504 (citing J. W. Seavev Hop Corp. v. Pollock, 20 Wn.2d

337, 348-49, 147 P.2d 310 (1944)).

       Extrinsic evidence and surrounding circumstances may only be used to "give[]

meaning to words used in the contract." Hollis v. Garwall. Inc., 137 Wn.2d 683, 695,

974 P.2d 836 (1999). Extrinsic evidence may not be used to "show an intention

independent of the instrument" or to "vary, contradict or modify the written word." Hollis,

137Wn.2dat695.


      SSSC contends the evidence establishes the objective mutual intent that

Stilnovich would enter into a personal guarantee with SSSC to pay $150,000 of the

amount owed by Samish. SSSC claims the fact that the guarantee names only Fox

Business Systems is a scrivener's error subject to reformation and SSSC is entitled to

judgment as a matter of law.

       There is no dispute that the business application and the personal guarantee is

with Fox Business Systems and does not mention SSSC. The heading of the Business

Credit Application identifies Fox Business Systems located at 531 Fort Riley Boulevard

in Manhattan, Kansas. The Individual Personal Guarantee states, in pertinent part:

       I, (name) Robert E. Stilnovich . . . for and in consideration of your
       extending credit at my request to (company) Samish . . . hereby personally
       guarantee to you the payment at Fox Business Systems in the state of
       Kansas any obligation of the Company and I hereby agree to bind myself
       to pay you on demand any sum which may become due to you by the
       Company whenever the Company shall fail to pay the same. It is
       understood that this guarantee shall be a continuing and irrevocable
       guarantee and indemnity for such indebtedness of the Company.

       "It is well settled that a court in equity may reform a contract to correct a

scrivener's error." Reynolds v. Farmers Ins. Co. of Wash.. 90 Wn. App. 880, 885, 960

P.2d 432 (1998). "A scrivener's error occurs when the intention of the parties is

                                              7
No. 68428-1-1/8



identical at the time of the transaction but the written agreement errs in expressing that

intention." Reynolds, 90 Wn. App. at 885 (citing In re Estate of Harford. 86 Wn. App.

259, 263, 936 P.2d 48 (1997)).

       Here, the record establishes that SSSC and Stilnovich did not have the identical

intent necessary to reform the personal guarantee to name SSSC instead of Fox

Business Systems.

       Stilnovich testified that when he received the Fox Business Systems Business

Credit Application and Individual Personal Guarantee, he immediately called Whitted.

Stilnovich testified Whitted told him that Euler, the company that insured SSSC, needed

the Business Credit Application and Individual Personal Guarantee. Stilnovich testified,

in pertinent part:

       Q       Where did you get this document from?
       A       Off my fax machine.
       Q       From whom?
       A       I have no idea. I assumed it was sent by [Whitted].
       Q       Do you see where it identifies Fox Business Systems right there?
       A       Yes.
       Q       Who's Fox Business System?
       A       I have no idea.


       Q       Do you see any indication that that came from Fox Business?
       A       Only because it says Fox Business Systems on it.
       Q       Okay. But you don't think the fax came from Fox Business, right?
       A       No.
       Q       All right. Did [Whitted] explain to you that Seattle Shrimp was not
       big enough to offer their own credit?
       A      I think it was -- the phraseology used is that Euler needed me to
       sign it so they could -- so Seattle Shrimp would get their insurance.

       Stilnovich also testified, "This got faxed to me and said if I did not sign it and - so

their insurance company could, I guess, take me on as a customer, [Whitted] explained
No. 68428-1-1/9


it as an insurance." Stilnovich testified, "All I know is it was told [to] me that it was an

insurance form that I had to sign so they would release the product."

       Whitted testified that he told Stilnovich the guarantee was for Euler. Whitted said

that the credit line was insured by Euler and that because the size of Stilnovich's orders

was "extending the credit limit that [Euler] provided," Euler needed Stilnovich to sign the

personal guarantee. Whitted testified, in pertinent part:

       Q.     ... So you would not have told Samish Island that anybody but
              Seattle Shrimp was providing the credit, would you?
       A.     I wouldn't say that. I probably wouldn't say anything about credit. I
              would just say that Euler wouldn't insure the amount that he
              needed to operate a business probably.

Whitted also testified, "I probably would never talk credit. I just said that Euler needs it

probably so it could be insured on a higher level."

       Whitted testified that when Stilnovich called and asked him about the Business

Credit Application and Individual Personal Guarantee, he told Stilnovich it was for Euler.

       Q.      [W]hen [Stilnovich] called you to ask you about a document he
               received, how did you answer his questions about that?
       A.      I said it was a guarantee, I believe, so they could extend the credit
               line.
       Q.      So that who could extend the credit line?
       A.      I assume it was Euler.

       Q.      So it was Seattle Shrimp who wanted the personal guarantee from
               Stilnovich, right?
       A.      I don't know if it was for Seattle Shrimp or for Euler. Again, I'm not
               in accounting.
       Q.      Okay. So when Mr. Stilnovich called you and said what is this
               document for, what did you tell him?
       A.      I said I assume it's for the guarantee for Euler.
No. 68428-1-1/10


      Because the record does not establish that the personal guarantee to Fox

Business Systems contains a mere scrivener's error, we affirm the summary judgment

dismissal of SSSC's lawsuit against Stilnovich, his spouse, and their marital community.




                                                VOfwoo^
WE CONCUR:




                                                          ,^, f\ C\




                                           10